Title: To John Adams from James M. Hughes, 12 May 1798
From: Hughes, James M.
To: Adams, John



Sir
New York May, 12th: 1798—

Amidst the numerous testimonials of personal respect, and of attachment to the Government which you are daily receiving from every part of the Union, we presumed that an expression of similar sentiments from the Officers of this Brigade would not be unacceptable to you—
Attached to our Country by every tie of nature and affection, and to our Constitution and Government from the soundest dictates of our Judgment and Understanding, we have ever considered the Happiness and Prosperity of the former as inseparably connected with the Honor and Independence of the latter—While therefore we have with pleasure beheld our Government during the late War which has convulsed and desolated the European World, pursuing with uprightness and integrity that System of Neutrality which could alone secure to us the blessings of Peace, it was with the highest Indignation we observed the Republic of France under various pretences, obstructing that peaceful system, refusing us our neutral Rights and assailing our very Independence as a Nation—Confiding in your well known Patriotism and Abilities we trusted that such measures would be pursued as would restore to our Country its violated rights, or leave its Enemies without an excuse—nor has this hope been disappointed.—The Instructions to our Envoys at that Republic, have shewn to us and will evince to the World, that to preserve the Peace and to restore the Friendship that once subsisted between the two Republic’s, every thing on the part of our Government has been attempted consistent with those sacred duties which we owe to our Rights and Honor as a free and independent People.—
Impressed with these Sentiments and with this conviction, we have thought it our duty at this eventful moment when the Independence of our Country has been menaced; thus to declare that while in Common with the rest of our Fellow Citizens we consider Peace as a blessing highly to be prized and studiously to be cultivated, yet, educated in the principles of our late glorious Revolution we are convinced that War, with all its attendant distresses is far preferable to a surrender of our National Freedom and Independence, and that we are therefore prepared and will at all hazards support the Government of our Country in such Measures as they shall direct for the defence of our Honor our Freedom and Independence.
In Behalf of the Officers of the Brigade of the / City and County of Newyork and County of Richmond


James M. HughesBrigadier General